Bleckley, Judge.
The law of this case was settled in 59 Ga., 73. A third verdict for the plaintiff has no saeredness, where the law is against a recovery, It is impossible for the employee of a railroad company to maintain an action for a personal injury, unless he was himself free from fault. The fault of the *120plaintiff, in view of his obligation to obey orders, is not a doubtful question. In a land of law, there is protection to a corporation as well as to the poorest citizen. The presiding judge performed his duty in granting a new trial. We shall support him.
Judgment affirmed.